Per Curiam:

The judgment is reversed. Respondent’s five physically separate warehouses do not constitute a single “retail establishment” within the meaning of the exemption provided by §13 (a)(2) of the Fair Labor Standards Act, 52 Stat. 1067, as amended, 63 Stat. 917, 29 U. S. C. § 213 (a)(2). Phillips, Inc., v. Walling, 324 U. S. 490; see 95 Cong. Rec. 12579.
Mr. Justice Burton and Mr. Justice Harlan, believing that the decision of the Court of Appeals was based upon proper standards and sufficient evidence, would affirm the judgment.